Citation Nr: 0405582	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left hip 
disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from May 1956 to April 1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On January 3, 2003, the veteran was notified that he could 
choose to have his claim reviewed under either the "Decision 
Review Officer" approach or under the "Traditional Appeal 
Process."  He was informed that if he wanted the "Decision 
Review Officer" approach, his request needed to be received 
within 60 days or else VA would proceed with the 
"Traditional Appeal Process."  

He did not make such a request within 60 days.  He later 
indicated that he wanted the "Decision Review Officer" 
approach on his VA Form 9, but this request was not timely.  
Therefore, the RO properly proceeded with the claim pursuant 
to the "Traditional Appeal Process."  Regardless, the claim 
is now before the Board on the merits.  


FINDINGS OF FACT

1.  Hypertension was not manifest during service, within one 
year of the separation from service, and is not related to 
active service.

2.  The veteran's post-service complaints of left hip pain 
are not derived from inservice disease or injury; diagnosed 
trochanteric bursitis was not manifest during service.





CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have so been incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2003).

2.  Left hip disease or injury to include trochanteric 
bursitis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of VCAA directives via a November 2001.  The 
veteran was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
veteran was specifically advised of the type of evidence 
which would establish his claim.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  These records satisfy 38 
C.F.R. § 3.326.  VA has fulfilled its duty to assist.

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO contacted NPRC in an 
attempt to locate any available records to include Surgeon 
General records and morning reports and to ascertain if the 
veteran's records could be reconstructed.  Unfortunately, all 
responses were negative.  The only records obtained were two 
service documents which do not bear on the service connection 
claims.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Background

The veteran maintains that he injured his left hip while 
stationed during service in the Panama Canal zone.  He 
asserts that it has caused pain since that time.  In 
addition, the veteran indicates that he has had hypertension 
for a long time and was treated for hypertension during 
service, in 1958.

As previously noted, there are no service medical records 
available for review.  The veteran indicated that private 
medical records would support his service connection claims.  
These private medical records were requested and obtained.  
The records of Dr. Narinder K. Monga do not reflect any 
complaints, findings, treatment, or diagnosis of hypertension 
or of left hip disability.  The records of 
Dr. Norman W. Krouskop, Jr., show a diagnosis of hypertension 
and a diagnosis of left hip disability.  Specifically, the 
first diagnosis of hypertension was made in March 1993.  In 
July 1994, it was noted that there was a 6-year history of 
hypertension.  In September 2001, Dr. Krouskop noted that the 
veteran had a history of elevated blood pressure of 9 years' 
duration.  With regard to the left hip, in May 1999, the 
veteran complained of having left hip pain of 2 to 3 weeks' 
duration, but which was better now.  In September 2001, it 
was noted that the veteran had had bilateral hip pain, 
greater on the left side, for a number of years.  Physical 
examination revealed pain to palpation over the trochanter.  
The x-rays did not show any significant arthritis or acute 
injury.  The diagnosis was trochanteric bursitis.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including hypertension, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Hypertension

The competent evidence shows that manifestations of 
hypertension were first manifested more than 1 year after 
service.  Although the veteran maintains that he was treated 
for hypertension during service, he is not competent to 
diagnose hypertension and there is no competent evidence to 
support his allegation.  Rather, the record shows that the 
veteran has been under treatment for many years for various 
medical problems.  However, private medical records reflect 6 
or 9 year histories of hypertension; placing the onset 
decades after service.  

In sum, the evidence supporting the veteran's claim is his 
own contention that he has had hypertension since service and 
the competent evidence showing that he currently has 
hypertension.  The evidence against the veteran's claim is 
that there is no record of a chronic disorder during service 
or within the first post-service year.  There is no 
continuity of symptomatology after service.  Specifically, 
there is a lack of any documentation in the veteran's post-
service medical records that he complained of having high 
blood pressure, was treated for high blood 
pressure/hypertension prior to the late 1980's or early 
1990's, or was diagnosed as having hypertension prior the 
1980's or 1990's, over 30 years after his separation from 
service.  In evaluating the veteran's personal statements, 
the Board again notes that lay statements regarding matters 
which require medical expertise are not competent.  Espiritu.  
That is, the veteran is not competent to state the date of 
onset or etiology of his hypertension nor is he competent to 
relate it to service.  

The veteran's assertion of hypertension since service is 
unsupported and not competent.  

Based on the evidence of record, the Board finds that 
hypertension was not manifest during service.  Hypertension 
was not manifest within one year of the separation from 
service.  Hypertension is not related to active service.  

Accordingly, hypertension was not incurred in or aggravated 
by service nor may it be presumed to have so been incurred.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Left Hip

The competent evidence shows that the veteran complained of 
left hip pain in 1999 and in 2001.  It was noted that the 
veteran had had hip pain for years, however, no specific date 
of onset was provided.  Although the veteran maintains that 
he injured his left hip during service in the late 1950's, he 
does not provide any specifics regarding the alleged injury 
at all nor did he report a history of any service injury to 
his private physician.  Further, he is not competent to state 
that these post-service left hip complaints are related 
thereto.  There is no competent evidence to support his 
allegation.  Rather, the record shows that the veteran has 
been under treatment for many years for various medical 
problems.  However, prior to 1999, there were no documented 
complaints of left hip pain.  Prior to 2001, there was no 
diagnosis of an underlying disorder responsible for the left 
hip pain.  

While the Board finds that the veteran is competent to state 
that he has a painful left hip, he is not competent to state 
the etiology of that pain.  Likewise, the competent evidence 
does not relate the diagnosis of trochanteric bursitis of the 
left hip to service.  

In sum, the evidence supporting the veteran's claim is his 
own contention that he injured his left hip during service 
and this resulted in lasting left hip disability as well as 
the competent evidence showing that he currently has 
trochanteric bursitis.  The evidence against the veteran's 
claim is that there is a lack of any specificity regarding 
how the alleged injury occurred.  There is no record of a 
chronic disorder during service or in proximity to service.  
There is no continuity of symptomatology after service.  
Specifically, there is a lack of any documentation in the 
veteran's post-service medical records that he complained of 
having left hip pain prior to 1999, was treated for left hip 
pain prior to 1999, or was diagnosed as having trochanteric 
bursitis prior to 2001, over 30 years after his separation 
from service.  He never reported the alleged left hip injury 
to his treating physician.  The only time he has mentioned 
any left hip injury has been in conjunction with his claim to 
get monetary benefits from VA.  In evaluating the veteran's 
personal statements, the Board again notes that lay 
statements regarding matters which require medical expertise 
are not competent.  Espiritu.  That is, the veteran is not 
competent.  

Based on the evidence of record, the Board finds that the 
veteran's complaints of left hip pain are not derived from 
inservice disease or injury.  The diagnosed trochanteric 
bursitis was not manifest during service or within one year 
of the separation from service nor is it related to active 
service.  

Accordingly, left hip disease or injury to include 
trochanteric bursitis was not incurred in or aggravated by 
service nor may it be presumed to have so been incurred.  


ORDER

Service connection for hypertension is denied.  

Service connection for a left hip disorder to include 
trochanteric bursitis is denied.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



